Exhibit 10.26

 

Mr. William “Bill” Toler

  

AS of July 22, 2014

Re: Employment Letter, as amended after receipt of Equity Incentive Documents

Dear Bill:

I am pleased to make this offer to you to serve as President and CEO of Hostess
Brands, LLC starting on May 1, 2014

The terms and conditions of this offer are as follows:

1. Position...as noted above. We expect that you will work out of Kansas City
but that your job duties will result in your being on the road a majority of
your time. You will be invited to attend all Board meetings.

2. Compensation: You will be paid a base salary of $400,000. You will be
eligible for annual increases at the same time that other senior management
members are each year. You will be eligible for a 75% bonus (75% of base comp)
for each full year (short years are prorated) on the terms and conditions and
pursuant to the Company’s Management Incentive Plan. Your bonus percentage will
increase to 100% in the 2015 Calendar year.

3. You will report to Dean Metropoulos, Chairman or his designee

4. You will be eligible to receive and take part in all of the Company’s normal
and customary benefit plans including a 401k plan.

5. You will receive equity in the Company’s Equity Incentive Plan On or as soon
as practicable after your date of hire, you will be awarded 183,219 Class B
Units in Hostess Management LLC, which at the time of grant will represent a
right to 1% of the appreciation in Hostess Brands over Current Value as per the
LLC Agreement. Your right to this appreciation will be subject to certain caps,
vesting conditions, and other terms and conditions, all as set forth in the
definitive documents, which will be provided to you separately. You have
received and signed the actual Equity Plan Award since the beginning date of
your employment. While it is not stated in the award agreement, we certainly
expect that we will be running at an annualized $750M in sales rate by August
31, 2014. Your equity is being granted based on expected sales revenue increase
over the next several months.

6. You will receive 3 weeks paid vacation pursuant to the Company’s vacation
policy. You will be eligible for 4 weeks of vacation beginning in the 2015
calendar year.

7. In the event of your termination as a result of a Change of Control of the
business which shall be defined as a sale of more than 51% of the stock of
Hostess Brands, LLC by the current shareholders, you will be eligible to receive
a payment of one year of your then current base salary and target bonus at the
time of your termination. This payment will only be made to you if the entity
that purchases control (the “ purchasing entity”) does not agree to retain you
at your then current salary and target bonus for a period of at least one year
post closing. In any event, you commit to us that, unless the purchasing entity
does not require your services post - closing, you will agree to stay on for a
minimum of 9 months post - closing if you are compensated at least at your then
existing base salary for that 9 month period. This is a material interest of our



--------------------------------------------------------------------------------

ownership group. As such, 25% of any sum that you are to receive pursuant to
paragraph 5, above will be escrowed at the time the sum is due to be paid at an
escrow agent that is mutually acceptable to each party. Said escrowed sum will
be paid to you at the earlier of the date you are released to leave by the
purchasing entity or the expiration of the 9 month period from closing.

8. All of your reasonable and customary travel expenses shall be reimbursed by
the Company pursuant to the Company’s Travel Reimbursement Plan.

You acknowledge receipt of full copies of all documents regarding the Equity
Incentive Plan. Please sign a copy of this letter in the space below and return
to me.

 

Best,

LOGO [g281040g38g90.jpg]

Mike

Agreed and Accepted:

LOGO [g281040g56t98.jpg]

William Toler